Order entered on December 22, 1966, unanimously reversed, in the exercise of discretion, with $30 costs and disbursements to the appellants, and the motion to change the venue of the action from New York County to Sullivan County granted. “ The general rule is that a transitory action, such as this, other things being equal, should be tried in the county in which the cause of action arose, [cases cited].” (Slavin v. Whispell, 5 A D 2d 296, 297—298.) This accident occurred in Sullivan County and no facts are presented which warrant a deviation from the general rule as expressed by McNally, J., in the ease cited. Concur—■ Botein, P. J., Stevens, McNally, MeGivern and Witmer, JJ.